DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Summary
Claims 1-3, 5, 6, 9-13, 15-17, and 19-25 are pending.  Claims 1-3, 5, 6, 9-13, 15-17, and 19-25 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 8/31/2022.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1:  Claim 1 recites “a flat filter which captures fluid floating in an air flow”.  It is confusing to think of fluid floating in air.  Since what is captured is aerosols, which are tiny particles, it would be better to write “a flat filter installed in an air flow” or “a flat filter through which air flows”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 23 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23:  Claim 23 recites “a pump for pushing the fluid through the filter”.  It depends from claim 6 which recites “a pump for drawing the fluid through the filter”.  It is unclear if these are meant to be same pump.  Furthermore, the specification only discusses one pump (418 in FIG. 4).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim(s) 1-3, 5, 6, 9-11, 13, 15-17, and 19-25 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim(s) 1-19 of prior U.S. Patent No. 10,718,696. This is a statutory double patenting rejection.
Regarding claim 1:  Claim 1 has the same scope as claim 1 of ‘696.
Regarding claim 2:  Claim 2 has the same scope as claim 2 of ‘696.
Regarding claim 3:  Claim 3 has the same scope as claim 3 of ‘696.
Regarding claim 5:  Claim 5 has the same scope as claim 4 of ‘696.
Regarding claim 6:  Claim 6 has the same scope as claim 6 of ‘696.
Regarding claim 9:  Claim 9 has the same scope as claim 7 of ‘696.
Regarding claim 10:  Claim 10 has the same scope as claim 8 of ‘696.
Regarding claim 11:  Claim 11 has the same scope as claim 10 of ‘696.
Regarding claim 13:  Claim 13 has the same scope as claim 12 of ‘696.
Regarding claim 15:  Claim 15 has the same scope as claim 13 of ‘696.
Regarding claim 16:  Claim 16 has the same scope as claim 14 of ‘696.
Regarding claim 17:  Claim 17 has the same scope as claim 15 of ‘696.
Regarding claim 19:  Claim 19 has the same scope as claim 16 of ‘696.
Regarding claim 20:  Claim 20 has the same scope as claim 18 of ‘696.
Regarding claim 21:  Claim 21 has the same scope as claim 11 of ‘696.
Regarding claim 22:  Claim 22 has the same scope as claim 5 of ‘696.
Regarding claim 23:  Claim 23 has the same scope as claim 9 of ‘696.
Regarding claim 24:  Claim 24 has the same scope as claim 19 of ‘696.
Regarding claim 25:  Claim 25 has the same scope as claim 17 of ‘696.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 12 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 12 of U.S. Patent No. 10,718,696. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 12:  All of the limitations of claim 12 of the present application are recited in claim 12 of ‘696.
Claim(s) 1, 2, 6, 9, 10-13, 15, 16, 20, 21, and 24 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 6, 7, 10, 11, 13-16, and 20 of U.S. Patent No. 9,534,989. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1:  All of the limitations of claim 1 of the present application are recited in claim 1 of ‘989, except for the extractor having a sealed pressure chamber.  However since there is a vent that releases positive pressure, it is inherent that there is sealed chamber.
Regarding claim 2:  All of the limitations of claim 2 of the present application are recited in claim 2 of ‘989.
Regarding claim 6:  All of the limitations of claim 6 of the present application are recited in claim 10 of ‘989.
Regarding claim 9:  All of the limitations of claim 9 of the present application are recited in claim 11 of ‘989.
Regarding claim 10:  All of the limitations of claim 10 of the present application are recited in claim 6 of ‘989.
Regarding claim 11:  All of the limitations of claim 11 of the present application are recited in claim 7 of ‘989.
Regarding claim 12:  All of the limitations of claim 12 of the present application are recited in claim 13 of ‘989.
Regarding claim 13:  All of the limitations of claim 13 of the present application are recited in claim 14 of ‘989.
Regarding claim 15:  All of the limitations of claim 15 of the present application are recited in claim 15 of ‘989.
Regarding claim 16:  All of the limitations of claim 16 of the present application are recited in claim 16 of ‘989.
Regarding claim 20:  All of the limitations of claim 20 of the present application are recited in claim 20 of ‘989.
Regarding claim 21:  All of the limitations of claim 21 of the present application are recited in claim 1 of ‘989.
Regarding claim 24:  All of the limitations of claim 24 of the present application are recited in claim 15 of ‘989.
Claim(s) 1, 2, 6, 9, 10-13, 15, 16, and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 6, 7, 10, 13-16, and 20 of U.S. Patent No. 8,584,536. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding claim 1:  All of the limitations of claim 1 of the present application are recited in claim 1 of ‘536, except for the extractor having a sealed pressure chamber.  However since there is a vent that releases positive pressure, it is inherent that there is sealed chamber.
Regarding claim 2:  All of the limitations of claim 2 of the present application are recited in claim 2 of ‘536.
Regarding claim 6:  All of the limitations of claim 6 of the present application are recited in claim 10 of ‘536.
Regarding claim 9:  All of the limitations of claim 9 of the present application are recited in claim 11 of ‘536.
Regarding claim 10:  All of the limitations of claim 10 of the present application are recited in claims 6 and 10 of ‘536.
Regarding claim 11:  All of the limitations of claim 11 of the present application are recited in claim 7 of ‘536.
Regarding claim 12:  All of the limitations of claim 12 of the present application are recited in claim 13 of ‘536.
Regarding claim 13:  All of the limitations of claim 13 of the present application are recited in claim 14 of ‘536.
Regarding claim 15:  All of the limitations of claim 15 of the present application are recited in claim 15 of ‘536.
Regarding claim 16:  All of the limitations of claim 16 of the present application are recited in claim 16 of ‘536.
Regarding claim 20:  All of the limitations of claim 20 of the present application are recited in claim 20 of ‘536.
Regarding claim 21:  All of the limitations of claim 21 of the present application are recited in claim 1 of ‘536.
Regarding claim 24:  All of the limitations of claim 24 of the present application are recited in claim 15 of ‘536.
Response to Amendment/Argument
The Applicant has argued that ELSBERND does not teach all of the limitations of the independent claims as amended.  This argument has been fully considered and is persuasive.  The rejections based on ELSBERND have been accordingly withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856